United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1046
Issued: August 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 25, 2008 appellant filed a timely appeal from a December 28, 2007 merit
decision of the Office of Workers’ Compensation Programs determining her wage-earning
capacity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether the Office properly determined that appellant had no loss of wageearning capacity based on its finding that her actual earnings as a quality management
technologist fairly and reasonably represented her wage-earning capacity.
FACTUAL HISTORY
On November 9, 2006 appellant, then a 38-year-old diagnostic radiologic technologist,
filed a claim for an injury on that date when she slipped and fell after stepping in spilled coffee.
At the time of her injury, she earned $50,691.00 per year as a General Schedule (GS) 8, Step 7.

The Office accepted the claim for lumbosacral strain. Appellant stopped work on November 9,
2006 and returned to full-time limited-duty employment on November 20, 2006.
On January 4, 2007 Dr. Ezra Rabie, Board-certified in preventative medicine, diagnosed
a left hip trochanteric strain and a left low back strain. He found that she could not push or pull
over 25 pounds or repetitively lift over 15 pounds. Dr. Rabie determined that appellant could
perform minimal stooping, twisting and bending.
On January 9, 2007 the employing establishment informed the Office that appellant was
working with permanent limitations under another claim number. The employing establishment
indicated that her work restrictions had increased such that she was unable to perform her dateof-injury position.
On March 24, 2007 appellant described her history of work injuries to her lumbar,
cervical and thoracic spine, her work limitations and her difficulties with the activities of daily
living. She maintained that she could no longer perform her usual employment due to her
physical condition.
In a June 18, 2007 work restriction evaluation, Dr. Rabie listed permanent work
restrictions of no lifting over 15 pounds or pushing and pulling over 25 pounds. He found that
appellant could work full time twisting, bending and stooping no more than two to three hours.
On July 5, 2007 appellant accepted a position as a GS 9, Step 6 quality management
technologist earning $54,352.00 per year. The work requirements of the position were in
accordance with the physician restrictions set forth by Dr. Rabie on June 18, 2007. By letter
dated July 11, 2007, the employing establishment informed the Office that she had worked in the
position of quality management technologist since February 15, 2007.
In a decision dated December 28, 2007, the Office found that appellant’s actual earnings
as a quality management technologist effective July 5, 2007 fairly and reasonable represented her
wage-earning capacity. The Office determined that as her actual earnings met or exceeded the
current wages for the position held on the date of injury she had no loss of wage-earning
capacity.
LEGAL PRECEDENT
Section 8115(a) of the Federal Employees’ Compensation Act1 provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by her actual earnings if her actual earnings fairly and reasonably represent her
wage-earning capacity.2 Generally, wages actually earned are the best measure of a wageearning capacity and in the absence of showing that they do not fairly and reasonably represent
the injured employee’s wage-earning capacity, must be accepted as such a measure.3 The
1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

3

Lottie M. Williams, 56 ECAB 302 (2005).

2

formula for determining loss of wage-earning capacity based on actual earnings, developed in the
Albert C. Shadrick decision,4 has been codified at 20 C.F.R. § 10.403. The Office calculates an
employee’s wage-earning capacity in terms of percentage by dividing the employee’s earnings
by the current pay rate for the date-of-injury job.5 Office procedures provide that a
determination regarding whether actual earnings fairly and reasonably represent wage-earning
capacity should be made after an employee has been working in a given position for more than
60 days.6
ANALYSIS
The Board finds that appellant’s actual earnings as quality management technologist
effective July 5, 2007 fairly and reasonably represent her wage-earning capacity. Dr. Rabie, her
attending physician, found that she could work full time with no lifting over 15 pounds, pushing
or pulling over 25 pounds or twisting, bending and stooping over two to three hours. On July 2,
2007 the employing establishment offered appellant the position of quality management
technologist in accordance with Dr. Rabie’s restrictions. Appellant began working in the
position on February 15, 2007 and formally accepted the position on July 5, 2007. At the time
the Office issued its December 28, 2007 wage-earning capacity determination, she had worked in
the position for more than 60 days and there is no evidence that the position was seasonal,
temporary or make-shift work designed for her particular needs.7 As there is no probative
evidence that appellant’s wages in her position did not fairly and reasonably represent her wageearning capacity, they must be accepted as the best measure of her wage-earning capacity.8
As appellant’s actual earnings in her position as quality management technologist fairly
and reasonably represent her wage-earning capacity, the Board must determine whether the
Office properly calculated her wage-earning capacity based on her actual earnings. The Board
finds that the Office properly found that she had no loss of wage-earning capacity based on her
actual earnings. Appellant’s current weekly earnings met or exceeded the current weekly wages
of her November 9, 2006 date-of-injury position. Therefore, she had no loss of wage-earning
capacity under the Shadrick formula.
On appeal, appellant argues that it was a lumbar spine injury under file number
140320907 that resulted in the employing establishment changing her position. The Board’s
jurisdiction is limited to review of final decisions of the Office.9 The Office has not issued a
decision in file number 140320907 within one year of the filing date of this appeal. She asserted
that the employing establishment told her to take the quality management technologist position
4

5 ECAB 376 (1953).

5

20 C.F.R. § 10.403(c).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (December 1993).
7

Elbert Hicks, 49 ECAB 283 (1998); id. at Chapter 2.814.7(a) (July 1997).

8

See Loni J. Cleveland, supra note 2.

9

See 20 C.F.R. § 501.2(c).

3

or find other employment. The relevant issue, however, is whether appellant’s actual earnings as
a quality management technologist fairly and reasonable represent her wage-earning capacity.
Wages actually earned are generally the best measure of a wage-earning capacity and, in the
absence of showing that they do not fairly and reasonably represent the injured employee’s
wage-earning capacity, must be accepted as such measure.10 She has not submitted any evidence
that the Office erred in finding that her actual earnings did not represent her wage-earning
capacity.
CONCLUSION
The Board finds that the Office properly determined that appellant had no loss of wageearning capacity based on its finding that her actual earnings as a quality management
technologist fairly and reasonably represented her wage-earning capacity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 28, 2007 is affirmed.
Issued: August 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

10

Connie L. Portratz-Watson, 56 ECAB 316 (2005).

4

